ON MOTION FOR REHEARING
The surmise of the organ of the court as to defendant’s motive for appealing is *307immaterial and so is the slight discrepancy between the testimony of the doctors and his statement of that testimony.
We do not think the District Judge abused his discretion in refusing to grant a new trial. Aside from the question of due diligence, we do not think the testimony! of the doctors as given or the statements in Igleheart’s letter, if proven, or both together, sufficient to invalidate the finding of the District Judge, which was, we think, that at the time of the trial, and since recovering from total disability, the plaintiff’s condition, due to the accident, was one of partial disability, entitling him, during its continuance but not exceeding 283 weeks, to compensation under Subsection (c) of Section 8 of the Compensation Law.
We also think that the original opinion, fairly construed, bases his right of recovery on that subsection and not on Subsection (e), and this we now formally hold.
But the defendant is entitled, we think, to certain credits which the judgment (probably through inadvertence in drafting it) does not seem to allow. This, though, can be corrected without a rehearing and for the sáke of clearness we shall recast the judgment.
It is accordingly decreed that the judgment originally • rendered herein and also the judgment of the lower court be set aside, and that instead thereof judgment be now rendered in favor of Commodore P. Harwood and against Stahdard Oil Company of Louisiana, as follows:
1st. For seventeen weeks compensation for total disability at eighteen dollars per week, the first payment being decreed due September 14th, 1922, with five per cent per annum interest on each payment from maturity thereof.
2nd. For compensation during partial disability but not exceeding two hundred and eighty-three weeks at six and 68-100 dollars ($6.68) per week, the first of these payments being decreed due March 20th, 1923, with five per cent per annum interest on each payment from maturity thereof, subject to credits as follows:
1st. Five hundred and ninety-four dollars paid by defendant from time to time with allowance of interest at five. per cent per annum on the respective payments from the time each was made; and,
2nd. One hundred and two and 77-100 dollars surplus wages paid plaintiff between January 3, 1923, and March 13, 1923, with allowance of five per cent per annum interest on the respective weekly installments thereof from the time each was paid. It is further decreed that this judgment shall be subject to the contract between plaintiff and his attorney, Huey P. Long, under which the said Long is entitled to one-third of all sums awarded plaintiff.
It is finally decreed that defendant pay the costs of the lower court and plaintiff those of appeal. Rehearing refused. The right is reserved to plaintiff to ask a rehearing on the question of the credits herein allowed.